ORDER

PER CURIAM.
AND NOW, this 17th day of October, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 18,1997, it is hereby
ORDERED that Bernard P. LaFleur be and he is suspended from the Bar of this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY and CASTILLE, JJ., dissent and would enter an order that respondent be subjected to a public censure.
NIGRO, J., dissents and would enter an order suspending respondent for a period of two years.